Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 04/29/2022.
Remarks
The claims are presented as follows:
Claims 1-30 are pending.
 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 101 rejection has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. Publication No. (US 2021/0006376 A1) in view of Lin et al. Publication No. (US 2020/0245333 A1).

Regarding claim 1, Cirik teaches a method for wireless communications by a user equipment (UE) (wireless device 1905-FIG.24), comprising: 
detecting a first downlink control information (DCI) in a first physical downlink control channel (PDCCH) monitoring occasion (the wireless device monitor one or more physical downlink control channel (PDCCH) for detecting one or more DCI with one or more DCI formats (e.g., common search space and/or wireless device-specific search space) [0365] the wireless device may detect a first DCI format 1_0 or DCI format 1_1 indicating a first resource for a PUCCH transmission with corresponding HARQ-ACK information in a slot [0423-426] FIG.24), the first DCI indicating at least one PDCCH monitoring occasion and one or more search space parameters (the wireless device determine monitoring occasions for PDCCH with DCI format 1_0 and/or DCI format 1_1 for scheduling PDSCH receptions or SPS PDSCH release on an active DL BWP of a serving cell c, and for which the wireless device sends (e.g., transmits) HARQ-ACK information in a same PUCCH in slot n based on the search space set associated with a PDCCH monitoring occasion [0413-416] FIG.25); and 
monitoring the at least one PDCCH monitoring occasion for at least a second DCI, in accordance with the search space parameters (the wireless device receives/detects a plurality of DCI messages in the PDCCH monitoring occasion of a cell, detecting a second DCI message that indicates a second PUCCH resource for a second PUCCH transmission of second HARQ-ACK information of a second TB. The first DCI message indicate a first slot for the first PUCCH transmission. The second DCI message indicate a second slot, for the second PUCCH transmission, that is the same as the first slot [0435-438] FIG.26).  
	Cirik does not explicitly teach indicating at least one next PDCCH monitoring occasion and one or more search space parameters indicating one or more PDCCH locations within the at least one next PDCCH monitoring occasion
	Lin teaches indicating at least one next PDCCH monitoring occasion and one or more search space parameters indicating one or more PDCCH locations within the at least one next PDCCH monitoring occasion (a UE is provided with a number of search space sets where, for each search space set provided with index, a PDCCH monitoring periodicity of slots and a PDCCH monitoring offset of slots, a PDCCH monitoring pattern within a slot, indicating first symbol(s) of the control resource set within a slot for PDCCH monitoring, a number of PDCCH candidates per CCE aggregation level, an indication that search space set s is either a common search space set or a UE-specific search space set, etc. [0104-110] the UE decodes the DCI  format in the predetermined search space set to obtain an adaptation request on selected search space sets/CCE ALs/DCI formats for monitoring PDCCH, the UE uses indicated search space sets/CCE ALs/ DCI  formats to monitor PDCCH in associated CORESET p starting from a next PDCCH monitoring occasion [0201-203] FIG.13).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Cirik by the teaching of Lin to indicate at least one next PDCCH monitoring occasion and one or more PDCCH locations within the next PDCCH monitoring occasion in order to reduce a DCI format overhead as a number of search space sets for the UE  (Lin: [0196-197] FIG.12).

Regarding claim 2, Cirik teaches the method of claim 1, wherein: the next PDCCH monitoring occasion comprises a slot (the next PDCCH monitoring occasion comprising one or more configuration parameters, for a cell, indicating: a first search space set, and indicating a physical downlink control channel (PDCCH) monitoring occasion a first DCI and second DCI, The first DCI indicate a first slot for the first PUCCH transmission and the  second DCI indicate a second slot, for the second PUCCH transmission, that is the same as the first slot [0705-709] FIG.21).

Regarding claim 3, Cirik teaches the method of claim 2, wherein the one or more search space parameters indicate a pattern of time and frequency resources for the one or more PDCCH locations within the slot (The PDCCH monitoring periodicity and/or the PDCCH monitoring offset may be provided by a higher layer parameter (e.g., monitoring Slot Periodicity And Offset). The information may comprise a PDCCH monitoring pattern within a slot that indicates first symbol(s) of the corset within the slot for PDCCH monitoring [0380-381] FIG.21).

Regarding claim 4, Cirik teaches the method of claim 3, wherein the pattern indicates: one or more symbol locations within the slot; and a set of frequency resources for each of the one or more symbol locations (The information may comprise a PDCCH monitoring pattern within a slot that indicates first symbol(s) of the corset within the slot for PDCCH monitoring [0380-381] FIG.21).   

Regarding claim 5, Cirik teaches the method of claim 4, wherein the pattern further indicates a type of location pattern for the set of frequency resources for each of the one or more symbol locations (The PDCCH monitoring pattern may be provided by a higher layer parameter, which is monitoring Symbols Within Slot [0380-381] FIG.21).  

Regarding claim 6, Cirik teaches the method of claim 2, further comprising: receiving signaling of different patterns of time and frequency resources for the one or more PDCCH locations, wherein the first DCI further indicates one of the different patterns; and the method further comprises monitoring the at least one next PDCCH monitoring occasion for the second DCI in accordance with the pattern indicated by the first DCI (the next PDCCH monitoring occasion comprising one or more configuration parameters, for a cell, indicating: a first search space set, and indicating a physical downlink control channel (PDCCH) monitoring occasion a first DCI and second DCI, The first DCI indicate a first slot for the first PUCCH transmission and the  second DCI indicate a second slot, for the second PUCCH transmission, that is the same as the first slot [0705-709] FIG.21).  

Regarding claim 7, Cirik teaches the method of claim 6, wherein the different patterns are signaled via at least one of radio resource control (RRC) signaling, a media access control (MAC) control element (MAC-CE) (the base station sends a MAC CE comprising one or more fields [0246] FIG.2), or a downlink control information (DCI) (the base station transmit to a wireless device one or more messages (e.g., RRC messages) comprising a plurality of configuration parameters for one or more cells. An RRC message may be broadcasted and/or unicasted to the wireless device. Configuration parameters may comprise common parameters and dedicated parameters [00250-252] FIG.15).  

Regarding claim 8, Cirik teaches the method of claim 6, wherein the different patterns are signaled as part of an irregular PDCCH configuration (PDCCH monitoring occasion on an active DL BWP based on the PDCCH monitoring periodicity, the PDCCH monitoring pattern is within a slot [0381] FIG.16).   

Regarding claim 9, Cirik teaches the method of claim 8, wherein the irregular PDCCH configuration indicates the different patterns for different PDCCH monitoring occasions (The wireless device may determine a PDCCH monitoring occasion on an active DL BWP based on the PDCCH monitoring periodicity, the PDCCH monitoring offset, and/or the PDCCH monitoring pattern within a slot [0381] FIG.16). 

Regarding claim 10, Cirik teaches the method of claim 1, wherein the first DCI further indicates a time period for which the UE is to monitor PDCCH monitoring occasions according to the one or more search space parameters (the first DCI is for scheduling a first transport block (TB) in a first downlink time slot, and indicating a first uplink time slot for transmission of first hybrid automatic repeat request acknowledgement (HARQ-ACK) information associated with the first TB [0701] FIG.21).

Regarding claims 11-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is the limitations were presented from a “network entity” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

	Regarding claim 21, Cirik teaches the method of claim 11, further comprising deciding on at least one of a length of a window or what search space parameters to signal via the first DCI based on one or more conditions (a base station may configure a wireless device with one or more control resource sets for at least one type of common search space and/or one wireless device specific search space [0313]  the wireless device monitor one or more PDCCH for detecting one or more DCI with one or more DCI formats (e.g., common search space and/or wireless device-specific search space) to reduce power consumption [0365] FIG.19). 

Regarding claim 22, Cirik teaches the method of claim 21, wherein the one or more conditions relate to system traffic loading (the communication between the base station and the wireless device is based on configuration, traffic load, initial system set up, packet sizes, traffic characteristics, or a combination of the above [0586-588] FIG.19).  

Regarding claim 23, Cirik teaches the method of claim 22, wherein the at least one of the length of the window or the one or more search space parameters are chosen to adapt an amount search space resources reserved for the UE with respect to the system traffic loading (the base station may indicate, to a wireless device, a TCI state for a PDCCH reception for a corset of a serving cell by sending a TCI state indication for wireless-device-specific PDCCH MAC CE, The TCI state indication for wireless-device-specific PDCCH MAC CE may have a fixed size of 16 bits or any other quantity/number of bits. The TCI state indication may comprise one or more fields. The one or more fields may comprise a serving cell ID, corset ID, TCI state ID and/or a reserved bit. [0407-409] FIG.19). 

Regarding claim 24, Cirik teaches the method of claim 23, wherein the at least one of the length of the window or the one or more search space parameters are chosen to: reserve less search space resources for the UE if the system traffic loading is above a first threshold; and reserve more search space resources for the UE if the system traffic loading is below a second threshold (A base station scheduler uses an uplink channel state to assign one or more resource blocks of a certain quality (e.g., above a quality threshold) for an uplink PUSCH transmission from the UE. The base station may semi-statically configure the wireless device with one or more SRS resource sets [0277] the UE selects an SS block with an RSRP above the RSRP threshold [0328-330] FIG.19).

Regarding claims 25-27, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is the limitations were presented from an “apparatus” side with a processing system (Cirik: FIG.3) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 28-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 25-27, where the difference used is the limitations were presented from a “network entity” side with a transmitter (Cirik: FIG.3) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   




 /ABDELNABI O MUSA/ Primary Examiner, Art Unit 2472